Exhibit 10.44
 
 
PROMISSORY NOTE EXTENSION AGREEMENT
 
This promissory note extension agreement (the "Extension Agreement") is made as
of the 23rd day of September, 2016 by and between KonaRed Corporation, a Nevada
corporation (the "Company"), and Gemini Master Fund, Ltd. a Cayman Islands
Corporation. liability company ("GMF") and amends the Subordinated Promissory
Note dated September 30, 2015 in the Original Principal Amount of $150,000
issued by the Company to GMF (the "Note").


WHEREAS, the remaining balance due on the Note now totals $73,500 and the
parties mutually wish to extend the Note for an additional forty-five (45) days
to November 14, 2016 (the "Revised Maturity") and provide GMF with the option of
converting the Note to common shares of the Company at a fixed price of $0.04
per share on, or prior to, the Revised Maturity;


NOW, THEREFORE, the Company and GMF agree as follows:


GMF shall extend the redemption date of the Note from September 30, 2016 to
November 14, 2016;


Upon receipt of a request from GMF on or prior to November 14, 2016, the Company
will allow GMF to convert the remaining Note principal balance of $73,500 into
1,837,500 shares of common stock in the Company.


The Company and GMF will each bear their own legal costs and GMF's attorney will
provide any legal opinion required by the Company's transfer agent, Island Stock
Transfer, Inc., regarding issuance of the shares.


IN WITNESS WHEREOF, the parties have executed this Extension Agreement as of the
date first written above.



KonaRed Corporation   Gemini Master Fund, Ltd.           By:
/s/ Shaun Roberts
  By:
/s/ Steven Winters
 
Shaun Roberts
   
Steven Winters
 
Chief Executive Officer
   
President


 
 
 
 
 